Exhibit 10.1
 
RAND LOGISTICS, INC.
 

 
RAND LOGISTICS, INC
500 FIFTH AVENUE
50TH FLOOR
NEW YORK, NEW YORK 10110
Telephone: (212) 644-3450
Facsimile:    (212) 644-6262

 
May 7, 2015
 
Mr. Mark S. Hiltwein
 
Dear Mr. Hiltwein,
 
On behalf of Rand Logistics, Inc. and its wholly owned subsidiaries
(collectively, "Rand" or the "Company") we are pleased to extend you an offer of
employment to join the Company. Your title will be Vice President and Chief
Financial Officer and you will report to the President and CEO of Rand. You will
be responsible for accounting, finance, purchasing and procurement and
information technology for Rand and all of its subsidaries. Your primary work
location will be at our New York City, New York, Port Dover, Ontario and
Traverse City, Michigan offices, with regular travel required to meet with the
Company's vessel crews. Your start date will be May 11, 2015.
 
Cash Compensation
 
Your annual base salary will be $350,000, and you will be eligible to
participate in Rand's Short and Long Term Incentive compensation programs for
our fiscal year ending March 31, 2016. Your target short-term (cash) bonus will
be 57% of your base salary. 60% of your target short term performance will be
based on the Company achieving budgeted EBITDA and the remainder will be base
equally upon the performance of your departments and the achievement of your
professional and personal goals and objectives.
 
Equity Compensation
 
Within 30 days of the commencement of your employment anticipated in May 2015,
we will award you a one-time sign-on incentive of 100,000 options to purchase
Rand common stock. The exercise price, vesting provisions and term will be
mutually agreed prior to the commencement of your employment.
 
You will also be eligible to participate in Rand's fiscal 2016 long-term
incentive program, which will be initially targeted to equal 71% of your base
salary. The annual equity awards will typically be composed of 60% restricted
stock and 40% options.
 
 
 

--------------------------------------------------------------------------------

 
 
Mark. S. Hiltwein
May 7, 2015
Page 2
 
The restricted stock portion of the award is performance based and is triggered
based on achieving defined return on invested capital targets. Restricted share
values will be calculated based on the market share price on the date of each
annual grant. Restricted shares vest over a four-year period, with restrictions
on 1/5th of the award vesting on each anniversary of the initial award and
vesting date, subject to acceleration upon a change in control. Option values
for compensation expense purposes, will be calculated using the Black-Scholes
Model based on market data on the date of each annual grant, but are not taxable
to you when granted.
 
All options will have a 10-year term and will be granted with an exercise price
equal to the fair market value of the Company's common stock on the date of
grant. 1/5th of the grant will be vest on the award date and the remainder will
vest equally over a four-year period on each anniversary of the initial award
date, subject to acceleration upon a change in control.
 
The restricted stock and option award notices contain customary non-compete,
non-solicitation and confidentiality convenants.
 
Benefits
 
You are entitled to Rand's standard health & welfare benefits programs upon
commencement of your employment, which will be outlined for you in the new hire
paperwork process should you accept this offer of employment. In summary, Rand's
standard health and welfare benefits programs at the present time include the
following:
 

 
● 
Oxford High Deductible Medical Plan with substantial underlying HRA cash card
(Both are 100% paid by the Company).

 

 
● 
Delta Dental Plan (100% paid by the Company). Principal Life Insurance (up to
$300K subject to a Principal acceptable physical).

 

 
●
AD&D, Short Term Disability and Long-Term Disability (100% paid by the Company).

 
You will be eligible to participate in the Company's 401(k) Plan, which provides
a dollar-for-dollar match on the first 5% of salary deferral (up to the IRS
maximum employer compensation limit) starting on the first day of the calendar
quarter after you complete six months of service.
 
Annual vacation entitlement will be four weeks per year.
 
Other
 
This offer is contingent upon successful completion of our standard drug and
alcohol screening and standard background check. Your employment with the
Company or any other Rand affiliates will be on an "at will" basis. This letter
confirms the major elements of our offer of employment. Other important terms of
your employment will be governed by the Rand employee handbook and handbook
supplement, if applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
Mark. S. Hiltwein
May 7, 2015
Page 3
 
Mark, please let Joe Mchugh Rand's CFO (617 513 4243) or me know if you have any
offer-related questions that have not been addressed in this letter, and confirm
your receipt and agreement with these terms of employment by signing and
returning a copy of this letter to me. We look forward to your joining our
Company and are excited about the contribution that you will make to Rand.
 
Sincerely,
 
RAND LOGISTIC, INC.
 
/s/ Edward Levy
Edward Levy
President and CEO
 

 
Understood and agreed:
 

/s/ Mark S. Hiltwein   Mark S. Hiltwein   5/7/15   Date  

 